 

EXHIBIT 10.26

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
January 21, 2020 by and among Iterum Therapeutics Bermuda Limited, a company
formed under the laws of Bermuda (the “Company”), Iterum Therapeutics plc, an
Irish public limited company (“Iterum”), including as guarantor, Iterum
Therapeutics International Limited, a company formed under the laws of Ireland,
as guarantor, Iterum Therapeutics US Limited, a company formed under the laws of
Delaware, as guarantor, and Iterum Therapeutics US Holding Limited, a company
formed under the laws of Delaware, as guarantor (the guarantors other than
Iterum, collectively, the “Subsidiary Guarantors” and, together with Iterum, the
“Guarantors”) and the “Purchasers” named in that certain Securities Purchase
Agreement by and among the Company, the Guarantors and the Purchasers dated as
of January 16, 2020 (the “Purchase Agreement”).  Capitalized terms used herein
have the respective meanings ascribed thereto in the Purchase Agreement unless
otherwise defined herein.

The parties hereby agree as follows:

1.Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Applicable Percentage” means, with respect to any person on any date of
determination, the quotient, expressed as a percentage, determined by dividing
(i) the number of Ordinary Shares owned (directly or indirectly) by such person
determined on a Fully Diluted Basis by (ii) the total number of Ordinary Shares
that are issued and outstanding determined on a Fully Diluted Basis.

“Board” means the board of directors of Iterum.

“Closing Date” means the date of the purchase and sale of Units consisting of
the Notes and the RLNs pursuant to the Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Exchange Shares” means Ordinary Shares issued or issuable upon the exchange of
the Notes pursuant to the terms thereof.

“Exempted Securities” means

(i) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued pursuant to the Rights Offering;

(ii) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued as a dividend or distribution on the Notes;

 



--------------------------------------------------------------------------------



(iii) Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued by reason of a dividend, stock split, split-up or other distribution of
Ordinary Shares, subject to compliance with the terms of the Indenture;

(iv)Ordinary Shares or options or other rights to acquire Ordinary Shares issued
to employees or directors of, or consultants or advisors to Iterum or any of its
Subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
or an authorized committee thereof (including, for the avoidance of doubt and
without limitation, any Ordinary Shares or options or other rights to acquire
Ordinary Shares issued pursuant to Iterum’s 2015 Equity Incentive Plan and 2018
Equity Incentive Plan and any inducement grants made by Iterum pursuant to
Nasdaq Listing Rule 5635(c)(4));

(v)Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
actually issued upon the exercise of options or other rights or upon the
conversion or exchange of securities convertible or exchangeable into Ordinary
Shares (including the Notes), in each case provided such issuance is pursuant to
the terms of such option, right or other security;

(vi)Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued to banks, equipment lessors or other financial institutions, or to real
property lessors, pursuant to a debt financing, equipment leasing or real
property leasing transaction;

(vii)Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued to suppliers or third-party service providers in connection with the
provision of goods or services pursuant to transactions with such third parties
or their Affiliates;

(viii)Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued in connection with sponsored research, collaboration, technology license,
development, manufacturing, supply, distribution, marketing or other similar
commercial agreements or strategic partnerships; or

(ix)Ordinary Shares (or options or other rights to acquire Ordinary Shares or
securities convertible or exchangeable into or exercisable for Ordinary Shares)
issued as acquisition consideration (but not in connection with a financing)
pursuant to the acquisition of another entity by Iterum or any Guarantor by
merger or the purchase of substantially all of the assets, the acquisition of
assets of another entity by Iterum or any Guarantor, or other reorganization or
to a joint venture agreement, provided that such issuances are approved by the
Board and made in compliance with the Indenture.

“Force Majeure” means any unusual event arising from causes reasonably beyond
the control of the Company or the Guarantors (or any person acting on their
behalf), which by its nature could not have been foreseen by the Company or the
Guarantors, or, if it could have been foreseen, was unavoidable, and which
causes a delay in or prevents the performance of any

2

 

--------------------------------------------------------------------------------



obligation of the Company and the Guarantors under this Agreement, including but
not limited to, acts of God, fire, war, explosions, lightning, extreme weather
conditions, power failure or surges, government shutdown, terrorism,
insurrection, civil disturbance, strikes or other labor disputes, or restraint
by court order or order of public authority or any other cause similar to the
foregoing.

“Fully Diluted Basis” means the number of Ordinary Shares outstanding or held
(as the case may be), assuming the conversion, exchange or exercise of all
securities or other instruments or rights that are convertible into or
exercisable or exchangeable for Ordinary Shares that are outstanding.  For
purposes of this definition, all Notes shall be deemed exchanged on the date of
determination using the Physical Settlement (as defined in the Indenture).

“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.

“Indenture” means the indenture, dated as of the Closing Date, among the
Company, Iterum, the Subsidiary Guarantors and U.S. Bank National Association,
as trustee, under which the Notes are to be issued.

“Major Investors” means Sarissa Capital Offshore Master Fund LP, Sarissa Capital
Catapult Fund LLC and Sarissa Capital Hawkeye Fund LP, and their respective
successors.

“New Securities” means, collectively, equity securities of Iterum (including
Ordinary Shares), whether or not currently authorized, as well as rights,
options, or warrants to purchase such equity securities, or securities of any
type whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

“Note” or “Notes” means the 6.500% Exchangeable Senior Subordinated Notes due
2025, fully and unconditionally guaranteed on an unsecured senior basis by
Iterum, issued by the Company pursuant to the Purchase Agreement.

“Ordinary Shares” means the ordinary shares, $0.01 nominal value, of Iterum.

“Principal Amount” means, for any RLN, the Principal Amount set forth in such
RLN (which shall be a Permitted Denomination (as defined in the RLN Indenture)).

“Principal Amount Multiple” means for any RLN, the product of the Principal
Amount and 100.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

“Purchasers” means (i) the Purchasers identified in the Purchase Agreement and
(ii) any permitted transferee of any Purchaser who is a subsequent holder of
Registrable Securities.

3

 

--------------------------------------------------------------------------------



“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

“Registration Default” shall mean, subject to the third sentence of Section
2(a), the occurrence of any of the following: (i) the Company and the Guarantors
fail to file and/or make effective a Registration Statement covering the resale
of all of the Registrable Securities in accordance with the timing and other
requirements set forth in Section 2(a) or (ii) if a Registration Statement filed
pursuant to Section 2(a) has been declared effective and such Registration
Statement ceases to be effective or the prospectus contained therein ceases to
be usable for resales of Registrable Securities (a) for more than sixty
(60) consecutive days during the required effectiveness period or (b) for more
than one hundred twenty (120) days (whether or not consecutive) in any 12-month
period during the required effectiveness period.  Notwithstanding the foregoing,
any day on which a Force Majeure has occurred or is continuing shall not count
toward the timing requirements for the filing of a Registration Statement under
clause (i) above or the calculation of the number of days in clauses (ii)(a) and
(b) above.

“Registrable Securities” means (A) in the case of a Registration Statement on
Form S-1 (i) the Notes, (ii) the Exchange Shares, (iii) the RLNs, and (iv) any
other securities issued or issuable with respect to or in exchange for the
Notes, the Exchange Shares or the RLNs, whether by merger, charter amendment or
otherwise and (B) in the case of a Registration Statement on Form S-3, the
Exchange Shares; provided that a security shall cease to be a Registrable
Security upon the earlier of (A) a sale pursuant to a Registration Statement,
and (B) such security becoming eligible for sale without restriction by a
Purchaser pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the Securities
Act.

“Registration Statement” means any registration statement of Iterum, the Company
and the Subsidiary Guarantors under the Securities Act that covers the resale of
any of the Registrable Securities pursuant to the provisions of this Agreement,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.

“Registration Trigger” means the later of (i) the earlier of (x) the
consummation of the Rights Offering and (y) the date that is one year following
the Closing Date and (ii) the date on which the number of unissued Ordinary
Shares that are available for issuance by Iterum, less the number of shares that
are issuable upon exercise, conversion or exchange of outstanding options,
warrants or other securities or that are reserved under any equity incentive
plan maintained by Iterum or reserved for exchange of any Notes issued pursuant
to the Rights Offering, is greater than the total number of Ordinary Shares that
are issuable upon exchange of the then-outstanding Notes that were issued to the
Purchasers pursuant to the Purchase Agreement on the Closing Date (disregarding
any limitations on exchange in Section 14.01(c) of the Indenture).

“Required Purchasers” means, at any time, Purchasers holding Registrable
Securities representing more than (a) 66 2/3% of the aggregate principal amount
of Notes that constitute Registrable Securities, and (b) 66 2/3% of the
aggregate Principal Amount of RLNs that constitute Registrable Securities.

4

 

--------------------------------------------------------------------------------



“Rights Offering” means any public offering of subscription rights to purchase
Units consisting of Notes and RLNs by Iterum and the Company to holders of
Ordinary Shares on a pro rata basis in accordance with their share ownership as
of a record date to be determined by the board of directors of Iterum or a
committee thereof. The Purchasers and their Affiliates shall not be entitled to
purchase any Units pursuant to the Rights Offering (regardless of whether or not
under Irish or other applicable law such subscription rights are required to be
offered to the Purchasers).

“RLNs” means the limited recourse royalty-linked notes issued by the Company
pursuant to the Purchase Agreement.

“RLN Indenture” means the Limited Recourse Royalty-Linked Notes Indenture, dated
as of the Closing Date, by and among the Company, Iterum, the Subsidiary
Guarantors, Iterum Holders’ Representative LLC, as Holders’ Representative, and
Computershare Trust Company, N.A., as trustee.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Securityholder Questionnaire” has the meaning ascribed to such term in the
Purchase Agreement.

“Shareholder Approval” means such approval as may be required from time to time
by the applicable rules and regulations of the Nasdaq Stock Market (or any
successor entity) from Iterum’s shareholders with respect to the issuance of the
Units (including the Notes) in connection with the sale to the Purchasers
pursuant to the Purchase Agreement and/or the issuance of all Ordinary Shares
issuable in connection with the exchange of any Notes issued to the Purchasers
pursuant to the Purchase Agreement.

2.Registration.

(a)Registration Statement.  The Company and the Guarantors shall use their best
efforts to (i) promptly prepare and file with the SEC an initial Registration
Statement on Form S-1 covering the resale of all of the Registrable Securities
within ten (10) Business Days after the Registration Trigger and make such
Registration Statement become effective with the SEC within sixty (60) days
after the Registration Trigger (or as soon as practicable thereafter), and (ii)
prepare, file and make become effective a Registration Statement on Form S-3 for
the resale of Registrable Securities to replace the initial Registration
Statement required in clause (i) prior to the time that Iterum is no longer
eligible to forward incorporate by reference into a Registration Statement on
Form S-1, provided that Iterum satisfies the eligibility requirements of Form
S-3 at such time.  In the event that Iterum again becomes eligible to forward
incorporate by reference into a Registration Statement on Form S-1 at any time,
Iterum shall promptly prepare and file with the SEC a Registration Statement on
Form S-1 covering the resale of any Registrable Securities that are not
otherwise registered pursuant to an effective Registration Statement within
thirty (30) Business Days of becoming eligible.  For the avoidance of doubt (I)
at any time there is an effective Registration Statement on Form S-3 and Iterum
is not eligible to forward incorporate by reference

5

 

--------------------------------------------------------------------------------



on Form S-1, Iterum shall not be obligated to prepare, file, make effective or
maintain the effectiveness of a Registration Statement on Form S-1 and (II) at
any time there is an effective Registration Statement on Form S-1 and Iterum is
eligible to forward incorporate by reference into such Registration Statement,
Iterum shall not be obligated to prepare, file, make effective or maintain the
effectiveness of a Registration Statement on Form S-3.  Subject to any SEC
comments, such Registration Statements shall include the plan of distribution
attached hereto as Exhibit A; provided, however, that no Purchaser shall be
named as an “underwriter” in such Registration Statement without the Purchaser’s
prior written consent.  Such Registration Statements also shall cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional Ordinary Shares
resulting from share splits, bonus issue of shares or similar transactions with
respect to the Registrable Securities.  Such Registration Statements (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) hereof
to the Purchasers prior to its filing or other submission.

(b)Expenses.  The Company, Iterum and the Subsidiary Guarantors, other than
Iterum Therapeutics International Limited, will pay all expenses associated with
each Registration Statement, including (i) filing and printing fees, (ii) the
Company’s and the Guarantors’ counsel and accounting fees and expenses, (iii)
costs associated with clearing the Registrable Securities for sale under
applicable state securities laws and listing fees, and (iv) all rating agency
fees incurred by the Company or the Guarantors (including with respect to
maintaining ratings of the Notes and/or the RLNs), but excluding discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

(c)Effectiveness.

(i)The Company and the Guarantors shall use their best efforts to have each
Registration Statement declared effective as soon as practicable after such
Registration Statement is filed with the SEC.  The Company or a Guarantor shall
notify the Purchasers by facsimile or e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Purchasers with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii)For not more than sixty (60) consecutive days or for a total of not more
than one hundred twenty (120) days in any twelve (12) month period, the Company
or Iterum may suspend the use of any Prospectus included in any Registration
Statement contemplated by this Section 2 in the event that the Company or Iterum
determines in good faith that such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company or Iterum,
the disclosure of which at the time is not, in the good faith opinion of the
Company or Iterum, in the best interests of the Company or Iterum, (B) amend or
supplement the affected Registration Statement or the related Prospectus so that
such Registration Statement or Prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not
misleading, (C) permit the Company or Iterum to conduct a sale of securities or
other financing that is not a sale of

6

 

--------------------------------------------------------------------------------



Registrable Securities or (D) file a replacement Registration Statement covering
the resale of Registrable Securities in connection with the expiration or
anticipated expiration of an effective Registration Statement (an “Allowed
Delay”); provided that the Company or Iterum shall promptly (a) notify each
Purchaser in writing of the commencement of an Allowed Delay, but shall not
(without the prior written consent of a Purchaser) disclose to such Purchaser
any material non-public information giving rise to an Allowed Delay, (b) advise
the Purchasers in writing to cease all sales under such Registration Statement
until the end of the Allowed Delay and (c) use best efforts to terminate an
Allowed Delay as promptly as practicable.

(d)Rule 415; Cutback.  If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Purchaser to be
named as an “underwriter,” the Company and the Guarantors shall use their best
efforts to persuade the SEC that the offering contemplated by such Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Purchasers is an
“underwriter.”  The Purchasers shall have the right to select one legal counsel
to review and oversee any registration or matters pursuant to this Section 2(d),
including participation in any meetings or discussions with the SEC regarding
the SEC’s position and to comment on any written submission made to the SEC with
respect thereto, which counsel shall be designated by the Required
Purchasers.  In the event that, despite the Company’s and the Guarantors’ best
efforts and compliance with the terms of this Section 2(d), the SEC does not
alter its position, the Company and the Guarantors shall (i) remove from such
Registration Statement such portion of the Registrable Securities (the “Cut Back
Securities”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s and the Guarantors’ compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company and the Guarantors shall not agree to name any Purchaser as an
“underwriter” in such Registration Statement without the prior written consent
of such Purchaser.  Any cut-back imposed on the Purchasers pursuant to this
Section 2(d) shall be allocated among the Purchasers on a pro rata basis and
shall be applied first to any of the Registrable Securities of such Purchaser as
such Purchaser shall designate, unless the SEC Restrictions otherwise require or
provide or the Purchasers otherwise agree. From and after such date as the
Company and the Guarantors are able to effect the registration of such Cut Back
Securities, the Company and the Guarantors shall use their best efforts to file
a Registration Statement relating to such Cut Back Securities and to have such
Registration Statement declared effective by the SEC.

(e)Registration Default.

(i)If a Registration Default occurs, then (i) with respect to Registrable
Securities that constitute Notes, the interest rate on such Notes will be
increased by (A) 0.25% per annum for the first 90-day period beginning on the
day immediately following such Registration Default and (B) an additional 0.25%
per annum with respect to each subsequent 90-day period, in each case until and
including the date such Registration Default ends, up to a maximum increase of
1.00% per annum and (ii) with respect to Registrable Securities that constitute
RLNs, interest will accrue at (A) 0.25% per annum on the Principal Amount
Multiple of such RLNs for the first 90-day period beginning on the day
immediately following such Registration Default and (B) an additional 0.25% per
annum with respect to each subsequent 90-day period, in each case until and

7

 

--------------------------------------------------------------------------------



including the date such Registration Default ends, up to a maximum of 1.00% per
annum, and such interest shall become due and payable on the first Interest
Payment Date (as such term is defined in the RLN Indenture) to occur after the
occurrence of such Registration Default, and on each Interest Payment Date
thereafter that corresponds to any Interest Measuring Period (as such term is
defined in the RLN Indenture) during which such Registration Default shall be
continuing.  A Registration Default ends with respect to any security when such
security ceases to be a Registrable Security or, if earlier, (1) in the case of
a Registration Default under clause (i) of the definition thereof, when a
Registration Statement filed pursuant to Section 2(a) becomes effective or (2)
in the case of a Registration Default under clause (ii) of the definition
thereof, when such Registration Statement again becomes effective or such
Prospectus again becomes usable. If at any time more than one Registration
Default has occurred and is continuing, then, until the next date that there is
no Registration Default, the increase in interest rate provided for by this
paragraph shall apply as if there occurred a single Registration Default that
begins on the date that the earliest such Registration Default occurred and ends
on the next date that there is no Registration Default.

(ii)Without limiting the remedies available to the Purchasers, the Company and
the Guarantors acknowledge that any failure by the Company or the Guarantors to
comply with their obligations under Section 2 hereof would result in material
irreparable injury to the Purchasers for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of any such failure, the Purchasers may specifically
enforce the Company’s and the Guarantors’ obligations under this Section 2
without the need to show actual damages and without the need to post a bond or
other security.

3.Company and Guarantor Obligations.  The Company and the Guarantors will use
their best efforts to effect the registration of the Registrable Securities in
accordance with the terms hereof, and pursuant thereto the Company and the
Guarantors will:

(a)subject to the third sentence in Section 2(a), use their best efforts to
cause such Registration Statement (including any additional or replacement
Registration Statement) to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
that are covered by such Registration Statement, as amended from time to time,
and actually issued or issuable upon exchange of the Notes have been sold,
(ii) the date on which all Registrable Securities that are covered by such
Registration Statement and actually issued or issuable upon exchange of the
Notes may be sold without restriction pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act and (iii) the date that is six years
following the date the initial Registration Statement initially becomes
effective (the “Effectiveness Period”), and advise the Purchasers promptly in
writing when the Effectiveness Period has expired;

(b)use their best efforts to prepare and file with the SEC such amendments and
post-effective amendments to each such Registration Statement and the related
Prospectus as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and to comply with the provisions of the Securities Act
and the Exchange Act with respect to the distribution of all of the Registrable
Securities covered thereby;

(c)provide copies to and permit any counsel designated by the Required
Purchasers to review each Registration Statement and all amendments and
supplements thereto

8

 

--------------------------------------------------------------------------------



(but excluding any documents incorporated by reference in such Registration
Statement, amendments or supplements that are available on the SEC’s Electronic
Data Gathering, Analysis, and Retrieval system (or any successor system)) no
fewer than three (3) Business Days prior to their filing with the SEC and not
file any document to which such counsel reasonably objects;

(d)furnish to each Purchaser whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Purchaser, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company or the Guarantors to the SEC or the staff of the SEC, and
each item of correspondence from the SEC or the staff of the SEC, in each case
relating to such Registration Statement (other than any portion of any of the
foregoing which contains information for which the Company or the Guarantors
have sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Purchaser that are covered by such Registration Statement;

(e)use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practical moment;

(f)prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Purchasers and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Purchasers and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company and the Guarantors
shall not be required in connection therewith or as a condition thereto to
(i) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

(g)use their best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company or Iterum are then listed;

(h)promptly notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, but shall not (without the prior written consent of
a Purchaser) disclose to such Purchaser any other material non-public
information, and promptly prepare, file with the SEC and furnish to such holder
a supplement to or an amendment of such Prospectus as may be necessary so that
such Prospectus shall not include an untrue statement of a material fact

9

 

--------------------------------------------------------------------------------



or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;

(i)otherwise use their best efforts to comply with all applicable rules and
regulations of the SEC under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Purchasers in writing
if, at any time during the Effectiveness Period, Iterum does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering a period of at least twelve
(12) months, beginning after the effective date of each Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder;

(j)with a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchasers to sell securities to the public without
registration, Iterum covenants and agrees to: (i) make and keep adequate current
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the Securities Act or any
other rule of similar effect or (B) such date as all of the Registrable
Securities shall have been resold; (ii) file with the SEC in a timely manner all
reports and other documents required of Iterum under the Exchange Act; and
(iii) furnish to each Purchaser upon request, as long as such Purchaser owns any
Registrable Securities, (A) a written statement by Iterum that it has complied
with the reporting requirements of the Exchange Act, (B) a copy of Iterum’s most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such
other information as may be reasonably requested in order to avail such
Purchaser of any rule or regulation of the SEC that permits the selling of any
such Registrable Securities without registration;

(k)make available at reasonable times at the Company or the Guarantors’
principal place of business or such other reasonable place for inspection by the
Purchasers, and any attorney or accountant retained by such Purchaser, all
pertinent financial and other records and pertinent corporate documents of each
of the Company and the Guarantors as may be reasonably necessary for the purpose
of review as reasonably requested by the Purchasers and cause the Company’s and
the Guarantors’ officers, directors and employees to supply within a reasonable
time period all information reasonably requested by any such Purchaser, attorney
or accountant in connection with any Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness, as shall be reasonably necessary for the sole purpose of
enabling such Persons to conduct an investigation within the meaning of Section
11 of the Securities Act; provided, however, that the conduct of the foregoing
inspection shall be subject to the execution by all Persons party to such
inspection of a reasonable confidentiality and non-use undertaking in customary
form with respect to confidential and propriety information of the Company and
the Guarantors; and

10

 

--------------------------------------------------------------------------------



(l)not later than ten (10) Business Days following the date on which Shareholder
Approval is obtained, provide a CUSIP number for all Registrable Securities.

4.Obligations of the Purchasers.

(a)It shall be a condition precedent to the obligations of the Company and the
Guarantors to take any action pursuant to Section 2 hereof with respect to the
Registrable Securities of any Purchaser that such Purchaser furnish in writing
to the Company and the Guarantors a Securityholder Questionnaire and any other
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities, and such Purchaser shall execute such documents in connection with
such registration as the Company and the Guarantors may reasonably request.  At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company or the Guarantors shall notify each
Purchaser of the information the Company and the Guarantors require from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in such Registration Statement.  A Purchaser shall provide such
information to the Company and the Guarantors at least three (3) Business Days
prior to the first anticipated filing date of such Registration Statement if
such Purchaser elects to have any of the Registrable Securities included in such
Registration Statement.

(b)Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company and the Guarantors as reasonably requested by the
Company and the Guarantors in connection with the preparation and filing of a
Registration Statement hereunder, unless such Purchaser has notified the Company
and the Guarantors in writing of its election to exclude all of its Registrable
Securities from such Registration Statement.

(c)Each Purchaser agrees that, upon receipt of any notice from the Company or
the Guarantors of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement covering such Registrable
Securities, until the Purchaser is advised by the Company or a Guarantor that
such dispositions may again be made.

(d)Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

5.Indemnification.

(a)Indemnification by the Company and the Guarantors.  The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each
Purchaser and its officers, directors, members, employees, investment advisers
and agents, successors and assigns, and each other person, if any, who controls
such Purchaser within the meaning of the Securities Act (the “Purchaser
Indemnified Parties”), against any losses, claims, damages or liabilities, joint
or several, to which they may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon:  (i) any untrue statement or
alleged untrue statement or omission or alleged omission of any

11

 

--------------------------------------------------------------------------------



material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) 
any violation by the Company or a Guarantor or their agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or a
Guarantor or their agents and relating to action or inaction required of the
Company or a Guarantor in connection with the performance of their obligations
under this Agreement; or (iii) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company, a Guarantor or their agents have affirmatively undertaken or
agreed in writing that the Company or a Guarantor, as applicable, will undertake
such registration or qualification on a Purchaser’s behalf, and will reimburse
such Purchaser, and each such Purchaser Indemnified Party for any documented,
out-of-pocket legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company and the Guarantors will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon (i) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Purchaser or any such controlling person in
writing specifically for use in such Registration Statement or Prospectus, (ii)
the use by any Purchaser of an outdated or defective Prospectus after the
Company or Iterum has notified such Purchaser in writing that such Prospectus is
outdated or defective, (iii) a Purchaser’s failure to send or give a copy of the
Prospectus or supplement (as then amended or supplemented), if required (and not
exempted) to the Persons asserting an untrue statement or omission or alleged
untrue statement or omission at or prior to the written confirmation of the sale
of Registrable Securities, (iv) a Purchaser’s fraud or (v) the disposition of
any Registrable Securities pursuant to any Registration Statement or Prospectus
covering such Registrable Securities during an Allowed Delay.

(b)Indemnification by the Purchasers.  Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, the Guarantors, their respective directors, officers, employees,
stockholders, shareholders and each person who controls the Company or a
Guarantor (within the meaning of the Securities Act) against any losses, claims,
damages, liabilities and expense (including reasonable attorney fees) resulting
from any untrue statement of a material fact or any omission of a material fact
required to be stated in any Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is made in conformity with any information
furnished in writing by such Purchaser to the Company and the Guarantors
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto.  Except to the extent that any such losses,
claims, damages, liabilities or expenses are finally judicially determined to
have resulted from a Purchaser’s fraud, in no event shall the liability of a
Purchaser be greater in amount than the dollar amount of the proceeds (net of
all expense paid by such Purchaser in connection with any claim relating to this
Section 5 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.

(c)Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to

12

 

--------------------------------------------------------------------------------



assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give written notice as provided herein shall not relieve the indemnifying
party of its obligations hereunder, except to the extent that such failure to
give notice shall materially adversely affect the indemnifying party in the
defense of any such claim or litigation.  It is understood that the indemnifying
party shall not, in connection with any proceeding in the same jurisdiction, be
liable for fees or expenses of more than one separate firm of attorneys at any
time for all such indemnified parties.  No indemnifying party will, except with
the consent of the indemnified party, which shall not be unreasonably withheld
or conditioned, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

(d)Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  Except to the extent that any such losses, claims, damages,
liabilities or expenses are finally judicially determined to have resulted from
the applicable holder of Registrable Securities’ fraud, in no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5 and the amount of
any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

6.Pre-emptive Rights.

(a)Subject to the terms and conditions of this Section 6 and applicable
securities or blue sky laws, if Iterum proposes to offer or sell any New
Securities, Iterum shall first offer such New Securities to each Major Investor
in accordance with the terms hereof.  A Major Investor shall be entitled to
apportion the right of first offer hereby granted to it in such proportions as
it deems appropriate, among (i) itself and other Major Investors, (ii) its
Affiliates and (iii) its beneficial interest holders, such as limited partners,
members or any other Person having

13

 

--------------------------------------------------------------------------------



“beneficial ownership,” as such term is defined in Rule 13d-3 promulgated under
the Exchange Act, of such Major Investor.

(b)Iterum shall give notice (the “Offer Notice”) to each Major Investor, stating
(i) its bona fide intention to offer or sell such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.

(c)By written notification to Iterum within thirty (30) days after the Offer
Notice is delivered to a Major Investor, such Major Investor may elect to
purchase or otherwise acquire, at the price and on the terms specified in the
Offer Notice, up to that portion of such New Securities which equals the Major
Investor’s Applicable Percentage.  The failure of any such Major Investor to
deliver such written notice within such time period shall be deemed an election
by such Major Investor not to exercise its purchase rights with respect to such
Offer Notice.  To the extent that Iterum offers two (2) or more New Securities
or other securities in units, the Major Investors must purchase such units as a
whole and will not be given the opportunity to purchase only one of the
securities making up such unit.

(d)Iterum shall sell all applicable New Securities to electing Major Investors
on a date to be mutually determined by Iterum and the Major Investors, which
date shall be during the ten (10) day period commencing at the expiration of the
initial thirty (30) day election period; provided, however, that such ten (10)
day period shall be extended automatically if any approvals or consents of any
Governmental Entities are required to consummate the transaction and such
approvals or consents are not received within such ten (10) day period for up to
an additional one hundred twenty (120) days as long as such approvals or
consents remain outstanding and the parties are continuing to exercise
commercially reasonable efforts to obtain them.

(e)Upon the expiration of the offering period described in Section 6(d), Iterum
will be free to sell, during the one hundred twenty (120) day period commencing
at the expiration of, as applicable, the initial thirty (30) day election period
following delivery of an Offer Notice (as may be extended in accordance with
Section 6(d)), any New Securities that the Major Investors have not elected to
purchase, at a sale price not less than, and on other terms no less favorable to
Iterum than, those offered to the Major Investors as set forth in the Offer
Notice, provided, that such one hundred twenty (120) day period shall be
extended automatically if any approvals or consents of any Governmental Entities
are required to consummate the transaction and such approvals or consents are
not received within such one hundred twenty (120) day period for up to an
additional one hundred twenty (120) days as long as such approvals or consents
remain outstanding and the parties are continuing to exercise commercially
reasonable efforts to obtain them.  Any New Securities offered or sold by Iterum
after such one hundred twenty (120) day period (as such period may be extended
in accordance with the immediately preceding sentence) must be reoffered to the
Major Investors pursuant to this Section 6.

(f)The election by a Major Investor not to exercise its subscription rights
under this Section 6 in any one instance shall not affect its right (other than
in respect of a reduction in its Applicable Percentage) as to any subsequent
proposed issuance of New Securities under this Section 6. The provisions of this
Section 6 shall apply equally to any issuance or sale by the Company, any of the
Guarantors or any of their controlled Affiliates of equity securities that would

14

 

--------------------------------------------------------------------------------



be deemed New Securities if issued by Iterum which, for the avoidance of doubt,
shall not include any issuance of New Securities by a wholly owned Subsidiary to
its parent or to another wholly owned Subsidiary of such parent. Subject to the
terms of this Section 6, any sale of New Securities by Iterum or any other
entity covered by the preceding sentence without first giving the Major
Investors the rights described in this Section 6 shall be null and void and of
no force and effect.

(g)Notwithstanding the terms set forth in this Section 6, if the Board
determines in good faith that Iterum must issue New Securities on an expedited
basis without prior compliance with the terms of this Section 6 in order to
avoid material harm to Iterum or any of its Affiliates (an “Expedited
Issuance”), then, subject to compliance with the terms of the immediately
following sentence, Iterum may effect and consummate such Expedited Issuance
without complying with the terms set forth in this Section 6 and shall not be
deemed to be in breach of this Section 6 as a result thereof.  As promptly as
practicable following the consummation of such Expedited Issuance, Iterum and
the Major Investors shall comply with the terms of this Section 6 in respect of
the New Securities issued in such Expedited Issuance such that all Major
Investors have the opportunity to participate in such Expedited Issuance of New
Securities and be put in the same place (including in respect of the percentage
ownership of the equity securities of Iterum) they would have been had such
Expedited Issuance been effected in accordance with the terms of this Section 6.

(h)Notwithstanding the terms set forth in this Section 6, Iterum may issue New
Securities pursuant to the provisions of this Section 6(h) and without
compliance with the other provisions of this Section 6 (each such transaction or
series of related transactions, an “Excused Issuance”); provided that, in any
twelve month period, without compliance with the other provisions of this
Section 6, (A) the Company may not issue New Securities pursuant to the
provisions of this Section 6(h) (other than Exempted Securities) which exceed
(in the aggregate with all other Excused Issuances during such 12 month period)
5% of the issued and outstanding Ordinary Shares on a Fully Diluted Basis and
(B) the Company may not issue New Securities pursuant to the provisions of this
Section 6(h) (other than Exempted Securities) in exchange for consideration
(whether in cash or other property) the value of which exceeds (in the aggregate
with all other Excused Issuances during such 12 month period)
$5,000,000.  Notwithstanding the foregoing, the Company may only consummate two
(2) Excused Issuances for so long as this Agreement is in effect.  

(i)The provisions of this Section 6 (i) shall not apply to the issuance of
Exempted Securities and (ii) shall terminate and be of no further force or
effect as of such time that the Major Investors collectively, and together with
their Affiliates, have an Applicable Percentage of less than 10%.

7.Board Matters.

(a)For so long as the Major Investors collectively, and together with their
Affiliates, have an Applicable Percentage of at least 5%, in the case of the
following clause (i)(x) in this sentence, and 12.5%, in the case of clause
(i)(y) in this sentence: (i) promptly, and in any event no more than five (5)
Business Days following the written request of the Major Investors, Iterum shall
cause the Board to be expanded to consist of (x) nine (9) members or (y) ten
(10) members (such number being sufficient to allow the Investor Designees to be
appointed to the

15

 

--------------------------------------------------------------------------------



Board pursuant to Section 7(b)) and (ii) Iterum shall cause the Board to consist
of not more than ten (10) members without the prior written consent of the Major
Investors (which shall not be unreasonably withheld).  The obligation of Iterum
to cause the Board to consist of not more than ten (10) members as provided in
the immediately preceding sentence shall terminate and be of no further force or
effect as of such time that the Major Investors collectively, and together with
their Affiliates, have an Applicable Percentage of less than 5%.

(b)For so long as the Major Investors, collectively, and together with their
Affiliates, have an Applicable Percentage of at least 12.5%, the Major Investors
shall have the right to designate two (2) directors to the Board, and for so
long as the Major Investors, collectively, and together with their Affiliates,
continue to have an Applicable Percentage of at least 5% but less than 12.5%,
the Major Investors shall have the right to designate one (1) director to the
Board, in each case in accordance with the terms of this Section 7.  Any
directors designated by the Major Investors in accordance with this Section 7
shall be referred to as “Investor Designees”.  The right to designate one or
more Investor Designees shall terminate and be of no further force or effect as
of such time that the Major Investors collectively, and together with their
Affiliates, have an Applicable Percentage of less than an applicable threshold
percentage referenced in the first sentence of this Section 7(b). At any point
in which the Major Investors are entitled to designate an Investor Designee, the
Major Investors may provide written notice (a “Designation Notice”) to Iterum
naming the applicable Investor Designee(s) and demanding that the applicable
Investor Designee(s) be appointed to the Board. Subject to subsections (i) and
(j) of this Section 7, promptly, and in any event within five (5) Business Days,
following receipt of the Designation Notice, Iterum shall cause the Investor
Designees to be appointed to the Board and to be members of the class of
directors for the purposes of Article 152 of Iterum’s Constitution, which was
subject to reelection at Iterum’s most recent annual meeting of shareholders.
Following the delivery of a Designation Notice and prior to the appointment of
the Investor Designees to the Board, Iterum shall not (and shall cause its
Subsidiaries not to) take or approve any action outside of the ordinary course
of business including (without limitation) in respect of (i) strategic
transactions, joint ventures and collaborations, (ii) the sale or acquisition of
assets whether by merger, consolidation or otherwise, (iii) issuance of equity
other than under employee incentive plans, (iv) incurrence or prepayment of
debt, (v) declaration or payment of any dividend or distribution, or (vi) the
initiation or suspension of any clinical trials.  With respect to any vote of
the Board, each director shall have one (1) vote and approval of all matters
shall require the affirmative vote of a majority of directors.

(c)Subject to the terms of this Section 7, from and after the date hereof,
Iterum shall take all action within its power to cause the covenants set forth
in Section 7(a) and Section 7(b) to be fulfilled in all respects including: (i)
causing the Investor Designees to be named in any proxy statement of Iterum with
respect to the election of members of their relevant class of the Board, (ii)
soliciting the votes of shareholders in respect of the Investor Designees in the
same manner and with the same level of effort as with the solicitation in
respect of other members of the Board, (iii) seeking to amend any organizational
documents of Iterum necessary to give effect to the Major Investors’ rights
hereunder as may reasonably be requested by the Major Investors and (iv) take
all actions permitted by applicable law to cause the Investor Designees to be
members of the Board (including the appointment of the Investor Designees to the
Board).

16

 

--------------------------------------------------------------------------------



(d)  Subject to clause (e) immediately below, in the event that an Investor
Designee ceases to serve on the Board for any reason (including the death,
disability or resignation of such person), the Major Investors shall be entitled
to appoint a new Investor Designee in the place of such person, and the terms of
this Section 7 shall apply equally to such replacement.  

(e)In the event that the Applicable Percentage of the Major Investors (and their
Affiliates) falls below a threshold set forth in Section 7(b) such that the
Major Investors shall lose the right to designate one or more Investor
Designees, if one or more Investor Designee has been designated, the Major
Investors shall identify which of the Investor Designees shall no longer be an
Investor Designee (such person, a “Departing Designee”), and which Investor
Designee(s) (if any) will remain as such; for the avoidance of doubt, the terms
of this Section 7 shall continue to apply to any Investor Designee who is not a
Departing Designee.  In the event of a Departing Designee, the Major Investors
shall cause the removal or resignation of such Departing Designee prior to the
next annual meeting of Iterum shareholders (regardless of whether the term of
the class of directors of which he or she is a part expires at such annual
meeting), and the provisions of Section 7(b) and (c) shall not apply to such
Departing Designee, and in connection therewith (x) Iterum shall not be required
to name such Departing Designee on its proxy statement or solicit votes in favor
of such Departing Designee and (y) no holder of Ordinary Shares shall be
required to cause the Ordinary Shares owned by such shareholder or its
Affiliates to be voted in favor of the reelection of such Departing Designee.

(f)The Investor Designees, in addition to all current directors, will be
required to: (i) comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to members of the Board (including with
respect to confidentiality); and (ii) complete the Company’s standard director
and officer questionnaire and other reasonable and customary director onboarding
documentation reasonably requested by the Company in connection with the
election of Board members and applicable generally to all such Board members.

(g)As a condition to the issuance or sale of any New Securities, Iterum shall
cause any recipient of New Securities representing, together with its
Affiliates, an Applicable Percentage of 10% or more acquired from Iterum in a
private placement to execute a joinder to this Agreement or another instrument
satisfactory to the Major Investors, in each case in which such recipient of New
Securities agrees to be bound by the terms of this Section 7 and Section 5.5 of
the Purchase Agreement.  As a condition to the transfer, sale, assignment or
other disposition of Ordinary Shares or securities convertible into or
exchangeable for Ordinary Shares (including the Exchange Notes) by any Purchaser
party to this Agreement other than the Wellington Entities (other than a
registered public secondary sale or a bona fide pro rata distribution to the
limited partners of such Purchasers), such Purchaser shall cause the transferee
to execute a joinder to this Agreement or another instrument satisfactory to the
Major Investors and Iterum, in each case in which such transferee agrees to be
bound by the terms of this Section 7 and Section 5.5 of the Purchase
Agreement.  The provisions of this Section 7(g) shall cease to apply (x) with
respect to the agreement to be bound by Section 5.5 of the Purchase Agreement,
when all approvals described in such Section have been received, and (y) with
respect to all other provisions of this Section 7(g), when the Major Investors
cease to be entitled to designate Investor Designees in accordance with this
Section 7.  As a condition to the transfer, sale, assignment or other
disposition of RLNs by any Purchaser party to this Agreement other than the
Wellington Entities (other than a registered public

17

 

--------------------------------------------------------------------------------



secondary sale or a bona fide pro rata distribution to the limited partners of
such Purchasers), such Purchaser shall cause the transferee to execute a joinder
to this Agreement or another instrument satisfactory to the Major Investors
providing the acknowledgments and agreements set forth in Section 9(m) and (n).

(h)Subject to applicable law and listing requirements, the Investor Designees
shall be entitled to be a member of any committee of the Board (including an
executive or similar committee).

(i)Notwithstanding anything to the contrary in this Agreement, neither the Board
nor any committee of the Board shall be under any obligation to nominate or
recommend an Investor Designee if, as determined in good faith by the other
directors of the Board or any applicable committee thereof based on advice of
outside counsel, service by such nominee as a director would reasonably be
expected to violate applicable law or the rules or regulations of the primary
stock exchange or quotation system on which the Ordinary Shares are listed or
quoted.  Accordingly, if such requirements are not met and/or such good faith
determination is made by the other directors of the Board or applicable
committee thereof, the Major Investors shall promptly take all appropriate
action to cause any such Investor Designee to resign from the Board, and shall,
if required, vote its voting securities in favor of removal of any Investor
Designee and any applicable meeting of shareholders.

(j)Any person designated by the Major Investors as an Investor Designee must:
(i) qualify as “independent” pursuant to Nasdaq listing standards and satisfy
the requirements of all applicable Nasdaq and SEC rules and regulations
(including all independence and other criteria required for membership of any
committee of the Board on which the Investor Designee is proposed to serve), and
(ii) possess the requisite financial and business experience to serve as a
director of Iterum (it being understood that each of the executives and
investment professionals employed by the Major Investors or their Affiliates
shall be deemed to possess such experience).  If the Board and all applicable
committees of the Board reasonably determine that an Investor Designee satisfies
the criteria in the foregoing sentence, the Board shall nominate and appoint
such Investor Designee to the Board.

(k)For so long as the Major Investors, collectively, and together with their
Affiliates, have the Applicable Percentages set forth in Section 7(b), in the
event that any institutional shareholder of Iterum has appointed or designated a
person to serve on the board of directors or similar governing body of any
Subsidiary of Iterum (a “Subsidiary Board”), the Major Investors shall be
entitled to designate a number of Investor Designees to the Subsidiary Board
equal to the greater of (x) one Investor Designee or (y) such other number of
Investor Designees such that the proportionate representation of Investor
Designees on such Subsidiary Board approximates, as closely as possible, the
proportionate representation of Investor Designees on the Board.

(l)Commencing upon the delivery of a Designation Notice, each of the Purchasers
other than the Wellington Entities covenants and agrees solely with Iterum that
such Purchaser shall, cause the voting of all such Ordinary Shares or other
outstanding voting equity securities owned (whether beneficially or of record)
by them or otherwise available to be voted by them or any of their Affiliates
from time to time (whether at any annual or extraordinary general

18

 

--------------------------------------------------------------------------------



meeting of the shareholders, by written consent or otherwise), in favor of the
election of the Investor Designees to the Board and against any proposal to
remove such Investor Designees.  Notwithstanding any other provision in this
Agreement (but without limiting the obligations of Iterum under this Section 7),
if the agreement of any Purchaser to vote or cause to be voted Ordinary Shares
or other equity securities in favor of the election of an Investor Designee
pursuant to this Section 7 would be deemed to cause the offering of Notes to
Purchasers to constitute a change of control in violation of applicable Nasdaq,
SEC or other rules, or otherwise violate applicable Nasdaq, SEC or other rules,
such agreement shall not be deemed effective until such time as such violation
ceases to exist.

8.Confidentiality.  Each Purchaser agrees that such Purchaser will keep
confidential and will not disclose or divulge any confidential information
obtained from the Company pursuant to the terms of this Agreement (including
notice of the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 8 by such Purchaser), (b) is
or has been independently developed or conceived by such Purchaser without use
of the Company’s confidential information, or (c) is or has been made known or
disclosed to such Purchaser by a third party without a breach of any obligation
of confidentiality such third party may have to the Company; provided, however,
that a Purchaser may disclose confidential information (i) to its attorneys,
accountants, consultants and other professionals to the extent necessary to
obtain their services in connection with matters related to the Company; (ii) to
any prospective purchaser of any Registrable Securities from such Purchaser, if
such prospective purchaser agrees to be bound by the provisions of this Section
8;  (iii) to any Affiliate or its or their general or limited partners, members,
stockholders, employees, officers or directors, in the ordinary course of
business, provided that such Purchaser informs such person that such information
is confidential and directs such person to maintain the confidentiality of such
information; or (iv) as may otherwise be required by law, regulation, rule,
court order, arbitration order or subpoena, provided that such Purchaser
promptly notifies the Company of such disclosure and takes reasonable steps to
minimize the extent of any such required disclosure.  Each Purchaser
acknowledges and agrees that the securities laws of the United States and other
jurisdictions contain prohibitions on the trading in the securities of Iterum
while in possession of material nonpublic information regarding Iterum, and
agrees to comply with such restrictions.

9.Miscellaneous.

(a)Amendments and Waivers.  This Agreement (other than Sections 6 and 7) may be
amended only by a writing signed by the Company, the Guarantors and the Required
Purchasers.  Other than with respect to Sections 6 and 7, the Company and the
Guarantors may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company and the Guarantors
shall have obtained the written consent to such amendment, action or omission to
act of the Required Purchasers. Any amendment to Sections 6 or 7, or the defined
terms used therein, shall be made by a writing signed by the Company, the
Guarantors and the Major Investors; provided that consent of a Purchaser is
required in the event that any such amendment would adversely affect the rights
of such Purchaser in a material and disproportionate manner relative to the
Major Investors or relative to other Purchasers hereunder.  The Company and the
Guarantors may take any action prohibited by Section 6 or 7, or omit to perform
any act required by Section 6 or 7 to be performed by it, only if the Company
and the

19

 

--------------------------------------------------------------------------------



Guarantors shall have obtained the written consent to such amendment, action or
omission to act of the Major Investors.

(b)Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 6.1 of the Purchase Agreement.

(c)Assignments and Transfers by Purchasers.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchasers and their
respective successors and assigns.  A Purchaser may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Purchaser to such
person, provided that such Purchaser complies with all laws applicable thereto
and the provisions of the Purchase Agreement, the Indenture, the Notes, the RLN
Indenture and the RLNs and provides written notice of assignment to the Major
Investors, the Company and the Guarantors prior to such assignment being
effected, and such transferee agrees in writing and as a condition to the
receipt of Registrable Securities to be bound by all of the provisions contained
herein.

(d)Assignments and Transfers by the Company.  This Agreement may not be assigned
by the Company or the Guarantors (whether by operation of law or otherwise)
without the prior written consent of the Required Purchasers, which must include
the Major Investors for so long as the Major Investors (collectively and
together with their Affiliates) own at least 10% of the outstanding Notes and at
least 10% of the outstanding RLNs; provided, however, that in the event that the
Company or a Guarantor is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Ordinary Shares are
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company or such
Guarantor, as applicable, hereunder, and the term “Company”, “Iterum”,
“Subsidiary Guarantor(s)” or “Guarantor(s)”, as applicable, shall be deemed to
refer to such Person and the term “Registrable Securities” shall be deemed to
include the securities received by the Purchasers in connection with such
transaction unless such securities are otherwise freely tradable by the
Purchasers after giving effect to such transaction.

(e)Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f)Counterparts.  This Agreement may be executed in several counterparts, and by
each Party on separate counterparts, each of which and any photocopies or other
electronic transmission (including by PDF) thereof shall be deemed an original,
but all of which together shall constitute one and the same agreement.

(g)Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

20

 

--------------------------------------------------------------------------------



(h)Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i)Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j)Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)Specific Performance.  Without limiting remedies that may be available at law
or in equity, and without limiting Section 2(e)(ii), the parties acknowledge
that any failure by any party to comply with their obligations under Section 6
or Section 7 hereof would result in material irreparable injury to the Major
Investors for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Major Investors may specifically enforce the parties’
obligations under Section 6 or Section 7 without the need to show actual damages
and without the need to post a bond or other security.

(l)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
Party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a Party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is improper or is an inconvenient venue for
such proceeding. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or other
proceeding by mailing a copy thereof via registered or certified United States
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process

21

 

--------------------------------------------------------------------------------



in any other manner permitted by law. The Parties hereby waive all rights to a
trial by jury.

(m)Standstill. Each of the Purchasers covenants and agrees, that in the event
that one or more Purchasers are, or are deemed to be, ‘acting in concert’
(within the meaning of the Irish Takeover Rules), at any time in the future when
the aggregate holding of the parties acting in concert exceeds 30% of the share
capital of Iterum, no such Purchaser shall acquire shares in Iterum or the
Company in circumstances which would trigger a requirement for a mandatory offer
under the Irish Takeover Rules and such Purchasers shall enter into a customary
standstill agreement with customary terms, conditions and indemnities giving
further effect to provisions of this Section 9(m).

(n)Acknowledgement of Holder Representative. Each Purchaser hereby expressly
acknowledges and agrees to the appointment of the Holders’ Representative, the
rights provided thereto, and the obligations of the Purchasers in connection
therewith (including the obligations of the Purchasers to indemnify and hold the
Holders’ Representative harmless) pursuant to RLN Indenture.

 

[remainder of page intentionally left blank]

 

22

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

COMPANY:

ITERUM THERAPEUTICS BERMUDA LIMITED

By:  /s/ Louise Barrett
Name:  Louise Barrett
Title: Director

ITERUM:

Iterum Therapeutics plc

By:  /s/ David Kelly
Name:  David Kelly
Title: Director

Subsidiary guarantor:

ITERUM Therapeutics International Limited

By:  /s/ Louise Barrett
Name:  Louise Barrett
Title: Director

Subsidiary guarantor:

ITERUM THERAPEUTICS US LIMITED

By:  /s/ Judith M. Matthews
Name:  Judith M. Matthews
Title: Director

 

 

 

--------------------------------------------------------------------------------



Subsidiary guarantor:

ITERUM Therapeutics US HOLDING Limited

By:  /s/ Judith M. Matthews
Name:  Judith M. Matthews
Title: Director

 

PURCHASERS:

Advent Life Sciences LLP

By:  /s/ Kaasim Mahmood
Name:  Kaasim Mahmood
Title:  Partner



Advent Life Sciences II LP

By:  /s/ Kaasim Mahmood
Name:  Kaasim Mahmood
Title:  Partner


Arix Biosciences Holdings Limited

By:  /s/ Robert Lyne   Name:  Robert Lyne
Title:  Chief Operating Officer & General Counsel





 

 

--------------------------------------------------------------------------------



Canaan X L.P.

By:  Canaan Partners X LLC, its general
partner                                                  

By:  /s/ Brent Ahrens
Name:  Brent Ahrens
Title:  Managing Member






 

 

--------------------------------------------------------------------------------



Frazier Healthcare VII, L.P.

By:  FHM VII, LP, its general
partner                                                  
By:  FHM VII, LLC, its general partner                   

By:   /s/ Patrick Heron   Name:  Patrick Heron
Title:  Manager

Frazier Healthcare VII-A, L.P.

By:  FHM VII, LP, its general
partner                                                  
By:  FHM VII, LLC, its general partner                   

By:   /s/ Patrick Heron   Name:  Patrick Heron
Title:  Manager

New Leaf Ventures III, L.P.

By:  New Leaf Venture Associates III, L.P             Its: General
Partner                                                  
By:  New Leaf Venture Management III, L.L.C.,    Its: General Partner
                  

By:   /s/ Craig L. Slutzkin   Name:  Craig L. Slutzkin
Title:  Chief Operating Officer/Chief Financial Officer





 

 

--------------------------------------------------------------------------------



New Leaf BIOPHARMA OPPORTUNITIES ii, L.P.

By:  New Leaf BPO Associates II, L.P.                  Its: General
Partner                                                  
By:  New Leaf BPO Management II, L.L.C.         Its: General Partner
                  

By:   /s/ Craig L. Slutzkin   Name:  Craig L. Slutzkin
Title:  Chief Operating Officer/Chief Financial Officer

Sofinnova Venture Partners IX, L.P.

By:  Sofinnova Management IX, L.L.C.                         its General
Partner                                                  

By:   /s/ James I. Healy   Name:  James I. Healy
Title:  Managing Member

 

Domain Partners IX, L.P.

By: One Palmer Square Associates IX, L.L.C.

By:  /s/ Lisa A. Kraeutler
Name:  Lisa A. Kraeutler
Title:  Attorney-in-fact



 

 

 

 

--------------------------------------------------------------------------------



Pivotal BioVenture Partners Fund, LP

By:  Pivotal bioVenture Partners Fund I GP,
LP                                                  
By:  Pivotal bioVenture Partners Fund I GP U.G.P., Ltd.                   

By:   /s/ Robert Hopfner   Name:  Robert Hopfner
Title:  Managing Partner

  

SARISSA CAPITAL OFFSHORE MASTER FUND LP

By:   /s/ Patrice Bonfiglio   Name:  Patrice Bonfiglio
Title:  Chief Financial Officer

SARISSA CAPITAL catapult fund llc

By:   /s/ Patrice Bonfiglio   Name:  Patrice Bonfiglio
Title:  Chief Financial Officer

SARISSA CAPITAL hawkeye fund lP

By:   /s/ Patrice Bonfiglio   Name:  Patrice Bonfiglio
Title:  Chief Financial Officer




 

 

--------------------------------------------------------------------------------



2b LLC

By:  SilverArc Capital Management, LLC acting as Investment manager
                  

By:   /s/ Andrew Timpson   Name:  Andrew Timpson
Title:  Chief Operating Officer

683 capital partners, lp

By:   /s/ Joseph Patt     Name:  Joseph Patt
Title:  Member of the General Partner

 

BLACKWELL PARTNERS LLC – SERIES A

By:   /s/ Justin B. Nixon     Name:  Justin B. Nixon
Title:  Investment Manager                                       DUMAC, Inc.,
Authorized
Signatory                                                                                    

By:   /s/ Jannine M. Lall     Name:  Jannine M. Lall
Title:  Investment Manager                                       DUMAC, Inc.,
Authorized
Signatory                                                                                    

CVI Investments, inc

By:  Heights Capital Management, Inc., its authorized
signatory                  

By:   /s/ Martin Kobinger   Name:  Martin Kobinger
Title:  Investment Manager

 

 

 

--------------------------------------------------------------------------------



EMPERY MASTER ONSHORE, LLC

By:  Empery Asset Management LP, its authorized agent                  

By:   /s/ Brett Director   Name:  Brett Director
Title:  General Counsel

EMPERY tax efficient, lp

By:  Empery Asset Management LP, its authorized agent                  

By:   /s/ Brett Director   Name:  Brett Director
Title:  General Counsel

 

EMPERY tax efficient II, lp

By:  Empery Asset Management LP, its authorized agent                  

By:   /s/ Brett Director   Name:  Brett Director
Title:  General Counsel

 

North Sound trading, lp

By:   /s/ Brian Miller    Name:  Brian Miller
Title:  President of the General Partner

 

 

 

 

--------------------------------------------------------------------------------



 

ra capital healthcare fund, L.P.

By:  RA Capital Healthcare Fund GP, LLC            Its General
Partner                  

By:   /s/ Peter Kolchinsky   Name:  Peter Kolchinsky
Title:  Manager

LINCOLN PARK CAPITAL FUND, LLC

By:  Lincoln Park Capital, LLC                             By: Rockledge Capital
Corporation                  

By:   /s/ Joshua Scheinfeld   Name:  Joshua Scheinfeld
Title:  President

S.H.N. FINANCIAL INVESTMENTS LTD

By:   /s/ Nir Shamir      Name:  Nir Shamir
Title:  Owner

SABBY VOLATILITY WARRANT MASTER FUND, LTD

By:   /s/ Robert Grundstein      Name:  Robert Grundstein  
Title:  COO of Investment Manager

 

 

 

 

--------------------------------------------------------------------------------



SILVERARC CAPITAL ALPHA FUND I, L.P.

By:  SilverArc Capital Management, LLC acting as Investment
manager                  

By:   /s/ Andrew Timpson   Name:  Andrew Timpson
Title:  Chief Operating Officer

 

SILVERARC CAPITAL ALPHA FUND II, L.P.

By:  SilverArc Capital Management, LLC acting as Investment
manager                  

By:   /s/ Andrew Timpson   Name:  Andrew Timpson
Title:  Chief Operating Officer

 

GARY D. COHN

By:   /s/ Gary D. Cohn      Name:  Gary D. Cohn  


salthill partners, l.P.

By:  Wellington Management Company LLP, as investment adviser                  

By:   /s/ Emily Babalas   Name:  Emily Babalas
Title:  Managing Director & Counsel

 

 

 

 

--------------------------------------------------------------------------------



salthill INVESTORS (BERMUDA) l.P.

By:  Wellington Management Company LLP, as investment adviser                  

By:   /s/ Emily Babalas   Name:  Emily Babalas
Title:  Managing Director & Counsel

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Plan of Distribution

The selling securityholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling ordinary shares [, notes or
RLNs] (which we refer to [collectively] as the “securities”) or interests in the
securities received after the date of this prospectus from a selling
securityholder as a gift, pledge, partnership distribution or other transfer,
may, from time to time, sell, transfer or otherwise dispose of any or all of
their securities or interests in the securities on any stock exchange, market or
trading facility on which the securities are traded or in private
transactions.  These dispositions may be at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices.  The
selling securityholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale.

The selling securityholders may sell the securities by any one or more of the
following methods:

– ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

– block trades in which the broker-dealer so engaged will attempt to sell the
shares as agent, but may position and resell a portion of the block as principal
to facilitate the transaction;

– purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

– an exchange distribution in accordance with the rules of the applicable
exchange;

– privately negotiated transactions;

– short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

– through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

– broker-dealers may agree with the selling securityholders to sell a specified
number of such securities at a stipulated price per security;

– a combination of any such methods of sale; and

– any other method permitted by applicable law.

The selling securityholders may, from time to time, pledge or grant a security
interest in some or all of the securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the securities, from time to time, under this prospectus, or
under an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933, as amended (the “Securities Act”),
amending

A-1



--------------------------------------------------------------------------------



the list of selling securityholders to include the pledgee, transferee or other
successors in interest as selling securityholders under this prospectus.  The
selling securityholders also may transfer the securities in other circumstances,
in which case the transferees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the securities or interests therein, the selling
securityholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The selling
securityholders may also sell the securities short and deliver these securities
to close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities.  The selling
securityholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of the securities offered by this prospectus, which shares
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling securityholders from the sale of the
securities offered by them will be the purchase price of the securities less
discounts or commissions, if any.  Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of the securities to be made
directly or through agents.  We will not receive any of the proceeds from this
offering.

The selling securityholders also may resell all or a portion of the securities
in open market transactions in reliance upon Rule 144 under the Securities Act,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling securityholders and any underwriters, broker-dealers or agents that
participate in the sale of the securities or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
securities may be underwriting discounts and commissions under the Securities
Act.  Selling securityholders who are “underwriters” within the meaning of
Section 2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

In offering the securities covered by this prospectus, the selling
securityholders and any broker-dealers who execute sales for the selling
securityholders may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. Any profits realized by the
selling securityholders and the compensation of any broker-dealer may be deemed
to be underwriting discounts and commissions.

To the extent required, the securities to be sold, the names of the selling
securityholders, the respective purchase prices and public offering prices, the
names of any agents, dealer or underwriter, and any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
securities may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition,

A-2

--------------------------------------------------------------------------------



in some states the securities may not be sold unless it has been registered or
qualified for sale or an exemption from registration or qualification
requirements is available and is complied with.

We have advised the selling securityholders that the anti-manipulation rules of
Regulation M promulgated under the Securities Exchange Act of 1934, as amended,
may apply to sales of shares in the market and to the activities of the selling
securityholders and their affiliates.  In addition, to the extent applicable we
will make copies of this prospectus (as it may be supplemented or amended from
time to time) available to the selling securityholders for the purpose of
satisfying the prospectus delivery requirements of the Securities Act.  The
selling securityholders may indemnify any broker-dealer that participates in
transactions involving the sale of the securities against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling securityholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the securities offered by this prospectus. We
have agreed with the selling securityholders to keep the registration statement
of which this prospectus constitutes a part (or any replacement registration
statement and related prospectus) effective until the earlier of (1) such time
as all of the securities covered by this prospectus or replacement prospectus,
as applicable, have been sold, (2) the date on which all of the securities
covered by this prospectus or replacement prospectus, as applicable, may be sold
without restriction pursuant to Rule 144 of the Securities Act and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
of the Securities Act and (3) the date that is six years following the date the
initial registration statement filed pursuant to the investor rights agreement
between us and the selling securityholders initially becomes effective.

* * * * *

 

 

A-3